Title: To Alexander Hamilton from Tobias Lear, 18 April 1793
From: Lear, Tobias
To: Hamilton, Alexander


[Philadelphia] April 18th: 1793
T. Lear has the honor to return to the Secretary of the Treasury the Contract made with Abijah Woodward to superintend the building of the Light-House on Bald Head, which is approved of by the President. T. L. has likewise enclosed a memorandum of such letters &c. as are in the possession of the President relative to loans &c agreeably to the wish of the Secretary.
